OFFICE OF THE ATTORNEY       GENERAL    OF TEXAS
                         AUSTIN




lnc a reoourl4eratlao
                    of our
reacs (18folllxssa




       tweltt44ns year8 oi ago.aftor&uauary
       31 1i4d, Isayvot0  in any aleetloa
       da   in tklilr
                    stat0 provided they   6aa-
       ply with tb.0terms of ,4.rtlolo 806%a,
       with rrfcrmoo to obtPlning sxoqtlox~
                   en ar before the
       aortlfle.asta                  3lst   day
xon. tiorge H. Sheppard, Page 2



          of January In the year in which be de-
          sires to vote, re!~ardlessof the tlo!e when
          euoh lndivldunlmy baamo trmty-ane
          years of a*, the only requieite being
          that said person m8t be twenty-one at
          the tislehe preoents himeel? at the polle
          to vote, end not otherwise dlsqu6llfied
          to voto under the ConetitutlonanU the
          lawa of thla State.*
              Wlnoe the first paragraph we have quote4
    states that you belioveilt&et Conforenoe Opinion
    Ho. 290s eup.ra,oorreetly ooaatrued the law,
    an4 the !est paragraph of that opinion etater
    thut it wa8 not necessary to issue exesption oer-
    tifioatee      to persons who booama twenty-one peara
    at age in Qril, 1936 that rotsidedin a oity
    whioh had a populatlon of two t?:ouaandinhabitants
    in order to entitle the@ to vote In the u'ulypri-
    ~2ary1036, it raise8 a qussflon ae to tbo apecifio
    Beaning of the lart paWg%ph in your opinion d.at-
    ed Cseoembsr7, 1939.
          *It was he14 In Coniersaoe Opinion Do. 29SEl
     that &Mole 2969 has n& b@;ell  repealed. You
    Ml1 notioe that this artfele epecirlly provldes
     that It will not bo mossnary for IS carson ulto
    beome twenty+ne years of am attar the fimt
    day 0f Sammy; and before the date 0r the r0ih-
     11~ eleotion to obtain a C8rtifioate. unleee he
     resides in a olty that has a population o? five
    thcuaand or r:oreInhabitants. Pages 8, 9 and 10
    of Opluian Xo. 2968 rsakeopeoial relerenoe to the
    provIsIon or *Mule     2969.
         voTollowi~~tha paeaa~e oi Arblole 296SA, the
    Tax Aneeeaor-0olleotoriJwere advised that It would
    be neoensery to lsfme an exemption eortiflaate to
    a person If he beoeme twenty-one yearo o? age after
    January lot of the year for whlah the eertliioate
    wna loaurr4,em4 before ?ebruary 1 of the foll~ln(~
    year, and that It would not be neoeesary to 18riue
    the aertlflaate if the person beoame twenty-cm
    yonrs of age after January 31 follouinrjthe year
                                                            625



Hon. George H. .Sheppard,
                        Pnga 3


     for W!ilOha poll tax is asneaaed.
          w’3inoethe oourt In the Called County
     oaee referred to In yam opinion a:parently
     held that aertifloatalrshould be issued In
     all InatanceB),and then is mne question
     as to thn requirmente of Artlole eO68A you
     will pleeae advlae ua es moon aa poeoibie
     whether or not It all1 be aecessary for the
     Tax Amesaor-oolleatcms to lenue aortlfioateo
     to all persona who have beoosletwoaty-one
     years or age sinor Jonuapy 1, 1939, or who
     nil1 bettorstwenty-one peers of age prior to
     the date of an eleatlon ot which tho pe~eone
     wleht deaire to vote.
         “If Artiolo 2969 hes not been repooled,
    ~111 it be neceseary ior e person to obtain
    a certAr1oat.eif hle t?fenty-firstbirthday
    Is aftor Junuery 31, 1940, and ho meidee In
    a oltp havl*e jmpulntlon oi iire thousand
    or wore inhabitants,or will the exemption
    apply to a:1 persons who do tmt reside in a
    oity having a population of tel thou&n4 or
    mre lnhebltente? You will,no.iae that dx-tlole
    2968 at one time applied ta al E lea ai five
    thousand or Eore Inhabitants. ITbentlcls arti-
    a10 wen repealed w 88 to apply to altlee
    of ten thowand Inhebltante,Article 2969 war,
    not repl)eled.*
          Artlele 2968e, Vernon*a Civil hatate   Statute8
reads in pert (18follower
         %rery person not subJeot to the dlsquali-
    flaationa set out in brtlole ,2954 ot the Tie-
    ~ioe4 Civil Statuke of 1926 who does not re-
    side in a oity oi ten thousand lnhebitente or
    more, an4 who Iv exempt from the peyment oi a
    poll tex by reason of the faot #at he OP she
    hum not pat reaahed the ego oZ twenty-one year8
    on the rirst day of Jeausr'ypwoeding its Ury,
    or who la axerapt.
                     frm the paymnt of a poll
    tax beoermo hr or ehs was not a resident of the
    Stwte on the rlret day a? Jfmuery prooedin6 its
    levy, but who abell have elnos booon, ellgibls
    ta vote by reamn of length of reaidenoe or age,
                                                     626




shall, on or before t.!athirty-first day o?
Yanuory of the yoar in whloh he or she offers
to vote, obtain frcsathe Asnossor and Collaator
of Taxes for the county of 3s or her rusldenoe
a aertifionteof exemption trcac the payment ot
a poll tex, and nc euoh person who has Sailed
or refused to obtain euah aertlflaate of exenp-
tlon from the payment a: a poll tax shall be
allowed to vote.
     *&ah exempt person shell on oeth at&to
his name, age, raae, aountp of reeldenco, oeou-
pation, the length of tine, he baa raaldad in
the sttatsoi Texae, the length er tlxiehe has
reaided 3.nraid aounty, and the length of t&e
in the city end the number oi the ward or
votl&z pm&t     In whlah he reaidee, andshall
alno state his street address by nane end number,
tt numbered, and bin or har rural addrese lf
not e realdent of a alty or a vlllege. Fe shall
@m&ate     the @?oundo upm whiah he alalme
tmai&&ilonfmmthe payment of a poll toz, end
euoh infonsatlcnpertalnlng to foreign-born
oltltens aa fe net out In the oertiiiaate here-
baiter preeorlbaa.
     WA aertifiaate of exeaptlon iron the pay-
mmt  of poll tax ehell be lesued from a well
bound book, oontalnlng therein original and
dapllaete, ond upon is&me the osrtlflcaaterlaeued
to the exmpt voter shall be detached tsam said
book, laavl~ therein a duplloate aarbon o? ather
oapy thereof, whioh ehell aontaln the dam des-
eription, and +Ae orlglnel oertificats,bead-
ita proper number, shall be delivered to the
altlasn In mrson to Identify hia in voting.
Certlflaatesof exam tion for eaoh crealnot ahell
be numbera&oonaecu tpvsly, beginning at lluaber
One.
     The Tax Amassor and Colleator Mm11 plnoe
the name8 n? euah proon who are rxuupt from
the peyme,ntof poll tax end uho reaslve an sxenp-
tlon aartifioate under tbo term of this dat, on
the re@O.ar lint of qualified voters for each
preolnot.
      *Ho aharge shall be rindsby tbo Tax dnseeeor
                                                            627’




     a.23Colleator for the leeuanae of ctortlfloatea
     of sxenptioa 8s yrenarlbad by this Act.
          n.......

         *In the evsnt the exengt voter, holding
    oertltlaate under thle Artlala, shell renove
    frm ono voting preafnat to another wlthin the
    oounty, he ohall only be required to present
    hia oertlfieat* of axenrptlonto the !?a~Assessor
    and Colleotor for endornenent whioh sndoreenent
    ohell ahow the datn of removei , and the date of
    endorsement, the new adaross ant? preolnat to
    rhioh auah voter haa removed,ahiah andoreement
    ohnll be under eeal end slqned by the County
    Tax Annesoar and Colleotor.
         "In the evant the exempted voter holalng
    oerttfiaete under this Artlole shall renove
    irae the oounty in rhloh he resldod when eeme wee
    issued, to enother county inthle State he
    shall be required to preeent bia certif~aete
    of execlptionto the Asa8saor and C6lleetor of
    taxes of the aountp ot hlo new renldenoe ior
    reiww at regletratlon and endoreement at least
    twenty &eye before any eleotlon et whioh he ax-
    peote to vote.
         "In,the event of the loee of aertlifoate
    a? extmptlon, the voter xmy eeaure a reissue un-
    der hla old nuazberby meking aftlduvlt of eueh
    looa before t&a County Tax Aaeeoaor end Co;Z1eotor.n
          iYequote ?rcm thq ease of Clark Vsa Stubb%, 131
S.W. 2nd 603, a4 iollowsr
          *Apprlle4 ohallonged the rotee of Elell
    ?:oaeYorriaoy, Isff Dyer, llllie Oibson,
    BiDmr Hezwlg, Loaiae X'iderbruehUrers.Fknman
    Bexiel, Clinton Jeaobe, end Willla DIeekburn,
    beowse eaab 09 thsn beowe 82 yeara of age
    aftor fanusr 1030, and prior to Rtmnber 8,
                 nr tho governing etatute, there-
    1858, and urki'
    tore, they w4r4 not ontltlea to vote without
    an sxomFtlon 44rtl-Clcsta.Art. 296&a, Vernon*@
.




    obtains4 stWh a Ot3l%~bnt6. The 5tetutO 18
    xwndntwp aad thsor votar* wet0 not quatifiad
            at the rlootlon, landtA& taal oours
    to tof#,e
    rorreetly aakud56 all.or 0uah vder* &ml-
    lnub eantomt., howerar, the% sfaoa thm oapfion
    to Art. 896&1 di4 not rpeeiiieallydeflns the
    voters to wkm the esenption olauw relate4
    or referra4,~ that lb was unacmstLtufSona1,
    This 10 an~olrationomteate It is not a
    olvll suit, aa4 the eonstltutloualityer the
    statute oannof~ be rtt:dm4  in this aorb Oz



    mttarr *ata n4to a h o th4t
                             w   th 5lleotlQn
    *wan not pmparly orbspad or fsifly oondust-
    d., sueh ttsthe.fallureto @vs not&e of the
    time an6 gfaes *wherethe eleoflon is to be
    held w that iUe$al ootssiwsreaabt themat,
    or-sma other~~tto~thntwou&6 tijwaahtho
    Ssfrnoss af the r44uLC.'  T345se~ vr Shanklin
    (Tn,X. Oh* AQ ,I, U-33 9. iv. 105; t&us11 v0e
    LOW~I (TSX, 01T, A~v,), a68 9. we cm,*




        w#s Celiovo that Bonioronoo Opinion Won 2UE8,
                               ths law relatiEg to the
    snpra, oorrbotly o~netr~u1)8
.   .